Detailed Action
This action is responsive to the claim set filed on 05/06/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-9 are pending in the case.  Independent claims are 1, 7, 8, 9. Claim 2 is canceled.

Priority
Application 17110752, filed 12/03/2020 claims foreign priority to 10-2019-0169790, filed 12/18/2019. Priority document received on 12/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021, 04/12/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. US 20200103021 A1, (hereinafter Eichhorn) in view of Baek et al. US 20160291831 A1, (hereinafter Baek) in view of Kang et al. US 20200053518 A1, (hereinafter Kang) in view of Guo et al. US 20200333944 A1, (hereinafter Guo).

As to independent claim 1, Eichhorn teaches:
A secure operation method (See Abstract which describes a control element (i.e. a touch screen as mentioned by [0021]) that allows a vehicle to switch between a parked state to a plurality of driving states (i.e., drive, reverse, neutral). It is understood that an incorrect touch operation by the user negatively affects the security of the vehicle and the user.) for an icon based on a voice-screen-mouse ternary verification, comprising: 
verifying and comparing a second icon displayed on a screen and used to specify an operation (See [0021] which mentions the screen can have different graphical segments representing symbols for touch. See [0023-0024] which mentions start control segment for switching from parked state to drive state, a gear stage control segment for gear stages N, D, and R. See Figs. 2A-2C which illustrate the control segments as selectable icons/buttons), and a third icon configured to be directed by a touch finger when the touch finger stops moving (See [0022] a control segment can only be activated when a touch input is directed to it and the touch input has been held in place for a minimum duration i.e. stopped moving), and giving a permission of the operation by a system (See [0022] if the minimum duration condition is met, then the control segment will be activated and the state of the car will be changed); 
wherein the secure operation method specifically comprises the following steps: 
step 3, an association setting of the touch finger and the third icon: when the touch finger stays in an icon area, performing the association setting of the touch finger and the third icon according to a level of a safety production requirement (See [0022] a control segment can only be activated when a touch input is directed to it and the touch input has been held in place for a minimum duration i.e. stays in an icon area. When the control segment is activated, it means the touch input and control segment icon becomes associated i.e. association setting, and this is according to the car system giving permission to change the vehicle state i.e. level of a safety production requirement); and 
step 4, setting a screen area when the touch finger is not operated: setting a staging area on the screen for the touch finger when the touch finger is not operated (The claim limitation is interpreted to mean that the touchscreen is being switched to a different display when there is no touch input being performed. See Figs. 7A-7D with [0091-0094], once the user has finished inputting a long press touch input on the touchscreen to activate the transition to a different driving state, the screen will change to a different display [i.e., setting a staging area] while the user’s touch has already been released from the screen [i.e., for the next potential touch input when the touch finger is not currently operated].).
Eichhorn does not teach: verifying and comparing a first icon associated with a voice of an operator;
wherein an association between a predetermined voice and the first icon is firstly established, the first icon is activated by a voice input of a voice recognition system, and then the verifying and comparing is performed on the first icon with the third icon; 
step 1, an association setting of the voice and the first icon: setting a corresponding relationship between the voice and the first icon to build a voice icon; 
step 2, associating the voice icon with the voice recognition system: when the voice recognition system receives the predetermined voice, activating the first icon;
icon area not activated by the voice.
Baek teaches: verifying and comparing a first icon associated with a voice of an operator (See Fig. 35 with [0250] the user performs a touch gesture on an icon 325 and also provides a voice input directed to the icon. It is verifying and comparing because there is a touch input on icon 325 as well as voice input to icon 325, and it needs to verify what is the touch and voice input directed to, as well as compare the touch input and voice input and the icon 325 so they all become associated with each other);
wherein an association between a predetermined voice and the first icon is firstly established (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325, thus an association between the voice input and the icon 325 did become established), the first icon is activated by a voice input of a voice recognition system (See Fig. 35 with [0250] states that a function associated with icon 325 is activated, wherein the voice input is partially responsible for this), and then the verifying and comparing is performed on the first icon with the third icon (See Fig. 35 with [0250], it is verifying and comparing because there is a touch input on icon 325 [i.e. first icon] as well as voice input to icon 325 [i.e. third icon], and it needs to verify what is the touch and voice input directed to, as well as compare the touch input and voice input and the icon 325 so they all become associated with each other); 
step 1, an association setting of the voice and the first icon: setting a corresponding relationship between the voice and the first icon to build a voice icon (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325, thus a relationship between the voice input and icon 325 was set, and the icon 325 is now considered a voice icon because its function was activated by the voice input); 
step 2, associating the voice icon with the voice recognition system: when the voice recognition system receives the predetermined voice, activating the first icon (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325 activated by voice input);
icon area not activated by the voice (See Fig. 35 with [0250], before the voice input was received by the device, the icon existed in an area shown in the figure.).
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify a touch screen that displays icons that the user has to perform press and hold touch gesture to activate as taught by Eichhorn to include a method of receiving both a touch gesture and a voice input by the user to activate the icon as taught by Baek. Motivation to do so would be for “using their natural voice to obtain desired information and allows the terminal to perform a desired operation” (See Baek [0007]), in other words combining voice input with touch input allows the user to further specify functionality beyond the scope of merely selecting an icon with a touch input and activating its corresponding functionality.
Eichhorn does not teach that the touch finger is associated with a cursor displayed on the touchscreen and controlled by a mouse, in other words Eichhorn as modified does not teach the following underlined limitations: and a third icon configured to be directed by a mouse when the mouse stops moving.
step 3, an association setting of the mouse and the third icon: when the mouse stays in an icon area not activated by the voice, performing the association setting of the mouse and the third icon according to a level of a safety production requirement.
step 4, setting a screen area when the mouse is not operated: setting a staging area on the screen for the mouse when the mouse is not operated.
Kang teaches: a cursor on a touchscreen controlled by a mouse (See [0219] mouse controls the cursor on the touch screen).
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify a touch screen as taught by Eichhorn to include a cursor on a touchscreen controlled by a mouse as taught by Kang. Motivation to do so would be for tactile feedback benefits from using a mouse to control a cursor.
Eichhorn as modified does not teach the underlined limitation: and giving a permission and a warning of the operation by a system.
Guo teaches: and giving a permission and a warning of the operation by a system (See [0012] a confirmation prompt is presented to the user to confirm if the user wants to do a delete operation. If the user confirms then permission is granted).
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the touch screen as taught by Eichhorn to include confirmation prompts as taught by Guo. Motivation to do so would be for further increasing the safety of the user with an extra layer of input verification.

As to dependent claim 3, Eichhorn as modified teaches all the limitations of claim 1 as cited above.
Eichhorn as modified does not teach: wherein in step 1, the association setting of the voice and the first icon is a one-to-one correspondence, a many-to-one correspondence or a one-to-many correspondence.
Baek further teaches: wherein in step 1, the association setting of the voice and the first icon is a one-to-one correspondence (See Fig. 35 with [0250] the voice input is associated with the icon 325 as a one to one correspondence).
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify a touch screen that displays icons that the user has to perform press and hold touch gesture to activate as taught by Eichhorn to include a method of receiving both a touch gesture and a voice input by the user to activate the icon as taught by Baek. Motivation to do so would be for “using their natural voice to obtain desired information and allows the terminal to perform a desired operation” (See Baek [0007]), in other words combining voice input with touch input allows the user to further specify functionality beyond the scope of merely selecting an icon with a touch input and activating its corresponding functionality.

As to dependent claim 4, Eichhorn as modified teaches all the limitations of claim 1 as cited above.
Eichhorn as modified does not teach: wherein in step 2, according to the association setting of the voice and the first icon, the predetermined voice activates one or more screen icons.
Baek further teaches: wherein in step 2, according to the association setting of the voice and the first icon, the predetermined voice activates one or more screen icons (See Fig. 35 with [0250] the voice input activates the icon).
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify a touch screen that displays icons that the user has to perform press and hold touch gesture to activate as taught by Eichhorn to include a method of receiving both a touch gesture and a voice input by the user to activate the icon as taught by Baek. Motivation to do so would be for “using their natural voice to obtain desired information and allows the terminal to perform a desired operation” (See Baek [0007]), in other words combining voice input with touch input allows the user to further specify functionality beyond the scope of merely selecting an icon with a touch input and activating its corresponding functionality.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. US 20200103021 A1, (hereinafter Eichhorn) in view of Baek et al. US 20160291831 A1, (hereinafter Baek) in view of Kang et al. US 20200053518 A1, (hereinafter Kang) in view of Guo et al. US 20200333944 A1, (hereinafter Guo) in view of Yokoyama et al. US 20190052265 A1, (hereinafter Yokoyama).

As to dependent claim 5, Eichhorn as modified teaches all the limitations of claim 1 as cited above.
Eichhorn as modified by Baek and Kang and Guo further teaches: wherein in step 3, the association setting of the mouse and the third icon comprises two levels according to the level of the safety production requirement, wherein, 
a second level of the two levels comprises: activating the mouse, issue the alarm, and permitting the operation (The activating the mouse to activate the icon (See Eichhorn for the activated icon and Kang for the mouse), issue an alarm (See Guo confirmation prompt), and permitting the operation (See Eichhorn car drive mode switch)); 
when the mouse stays in the icon area activated by the voice, the mouse normally operates (See Baek fig. 35 with [0250] where the touch finger has to rub within the icon area while the icon is being activated by the voice input. Kang teaches the mouse).
Eichhorn as modified does not teach the underlined limitation: a first level of the two levels comprises: activating the mouse, issuing an alarm, and prohibiting the operation; 
Yokoyama teaches: a first level of the two levels comprises: prohibiting the operation (See [0046] a page transition operation on a touchscreen device of a vehicle is prohibited while the vehicle is in motion). 
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the system as taught by Eichhorn as modified to include prohibition by the system when an unsafe operation is attempted by the user as taught by Yokoyama. Motivation to do so would be for the user’s safety.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. US 20200103021 A1, (hereinafter Eichhorn) in view of Baek et al. US 20160291831 A1, (hereinafter Baek) in view of Kang et al. US 20200053518 A1, (hereinafter Kang) in view of Ward et al. US 20180321807 A1, (hereinafter Ward).

As to independent claim 7, Eichhorn teaches:
A secure operation method for an icon based on a voice-screen-mouse ternary verification, comprising: 
the secure operation method specifically comprises the following steps: 
step 3, association setting of the touch finger and the shadow icon: when the touch finger stays in a shadow icon area not activated by the voice, performing the association setting of the touch finger and the shadow icon according to a level of a safety production requirement (See [0022] a control segment can only be activated when a touch input is directed to it and the touch input has been held in place for a minimum duration i.e. stays in an icon area. When the control segment is activated, it means the touch input and control segment icon becomes associated i.e. association setting, and this is according to the car system giving permission to change the vehicle state i.e. level of a safety production requirement); and 
step 4, setting a screen area when the touch finger is not operated: setting a staging area on the screen for the touch finger when the touch finger is not operated (The claim limitation is interpreted to mean that the touchscreen is being switched to a different display when there is no touch input being performed. See Figs. 7A-7D with [0091-0094], once the user has finished inputting a long press touch input on the touchscreen to activate the transition to a different driving state, the screen will change to a different display [i.e., setting a staging area] while the user’s touch has already been released from the screen [i.e., for the next potential touch input when the touch finger is not currently operated].).
Eichhorn does not teach: step I, an association setting of the voice and the shadow icon: setting a corresponding relationship between the voice and the shadow icon to build a shadow voice icon; 
step 2, associating the shadow voice icon with a voice recognition system: when the voice recognition system receives a predetermined voice, activating the corresponding shadow icon; 
Baek teaches: step I, an association setting of the voice and the shadow icon: setting a corresponding relationship between the voice and the shadow icon to build a shadow voice icon (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325, thus a relationship between the voice input and icon 325 was set, and the icon 325 is now considered a voice icon because its function was activated by the voice input); 
step 2, associating the shadow voice icon with a voice recognition system: when the voice recognition system receives a predetermined voice, activating the corresponding shadow icon (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325 activated by voice input); 
and associated information of a voice and the shadow icon is established (See Fig. 35 with [0250] and as explained above)
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify a touch screen that displays icons that the user has to perform press and hold touch gesture to activate as taught by Eichhorn to include a method of receiving both a touch gesture and a voice input by the user to activate the icon as taught by Baek. Motivation to do so would be for “using their natural voice to obtain desired information and allows the terminal to perform a desired operation” (See Baek [0007]), in other words combining voice input with touch input allows the user to further specify functionality beyond the scope of merely selecting an icon with a touch input and activating its corresponding functionality.
Eichhorn as modified does not teach: a cursor on a touchscreen controlled by a mouse.
Kang teaches: a cursor on a touchscreen controlled by a mouse (See [0219] mouse controls the cursor on the touch screen).
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify a touch screen as taught by Eichhorn to include a cursor on a touchscreen controlled by a mouse as taught by Kang. Motivation to do so would be for tactile feedback benefits from using a mouse to control a cursor.
Eichhorn as modified does not teach: providing a shadow system for an original system for a protection, wherein the shadow system is equipped with a shadow icon, the shadow icon has a same size as and a one-to-one correspondence with an icon on a screen of the original system, and a shadow mouse staging area is added; the shadow icon is used to replace the icon of the original system, and associated information of a voice and the shadow icon is established; the shadow mouse staging area is synchronously set when a mouse is not operated, wherein, the shadow system runs independently without any effect on an operation of the original system, and the shadow system is only used for the voice-screen-mouse ternary verification.
Ward teaches: providing a shadow system for an original system (See Fig. 24 with [0102] a demonstration interface is provided. See [0009] an instance of a GUI is generated for the user to interact with. See [0051] demonstration services 132 may generate demonstrates to illustrate certain features of the system for the user to familiarize with. See [0100] provide a click through demonstration for the user for a demonstrated feature of the interface. It is clear from all these paragraphs that a demonstration GUI (i.e. shadow system) is provided for an original GUI (i.e., original system)) for a protection (intended use limitation not given weight), wherein the shadow system is equipped with a shadow icon (See Fig. 24 where the demo UI displays selectable icons), the shadow icon has a same size as and a one-to-one correspondence with an icon on a screen of the original system (See Fig. 24 with [0102] the interface is a demonstration of an original GUI), and a shadow mouse staging area is added (See [0071] which mentions a mouse device. See Fig. 24 which illustrates a demo GUI with areas that the mouse can traverse (i.e., shadow mouse staging area added)); the shadow icon is used to replace the icon of the original system (See Fig. 24 where the demo UI displays selectable icons); the shadow mouse staging area is synchronously set when a mouse is not operated (See Fig. 24 with [0071], a mouse device is capable of not being operated for a duration by the user, and the demo GUI of Fig. 24 can be generated during the duration the mouse is not operated), wherein, the shadow system runs independently without any effect on an operation of the original system (See Fig. 24 with [0102] the interface is a demonstration of an original GUI), and the shadow system is only used for the voice-screen-mouse ternary verification (intended use limitation not given patentable weight);
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the GUI as taught by Eichhorn to include GUI demonstration services as taught by Ward. Motivation to do so would be for helping the user familiarize with using the GUI.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. US 20200103021 A1, (hereinafter Eichhorn) in view of Baek et al. US 20160291831 A1, (hereinafter Baek).

As to independent claim 8, Eichhorn teaches:
A secure operation method (See Abstract which describes a control element (i.e. a touch screen as mentioned by [0021]) that allows a vehicle to switch between a parked state to a plurality of driving states (i.e., drive, reverse, neutral). It is understood that an incorrect touch operation by the user negatively affects the security of the vehicle and the user) for an icon based on a voice-screen binary verification, comprising: 
a touch screen computer or a touch screen mobile terminal (See Figs. 2A-2C)
Eichhorn teaches the touch screen computer or a touch screen mobile terminal but Eichhorn does not teach: verifying, for a touch screen computer or a touch screen mobile terminal, an icon associated with an operator's voice with an icon displayed on the screen to specify an operation, and giving, by a system, an operation authority; wherein the secure operation method specifically comprises the following steps: 
step 1, an association setting of the voice and a screen icon: setting a corresponding relationship between the voice and the screen icon to build a voice icon; and 
step 2, associating the voice icon with a voice recognition system: when the voice recognition system receives a predetermined voice, activating the corresponding screen icon.
Baek teaches: verifying, for a touch screen computer or a touch screen mobile terminal, an icon associated with an operator's voice with an icon displayed on the screen to specify an operation (See Fig. 35 with [0250] voice input and touch input provided to specify an operation), and giving, by a system, an operation authority (See Fig. 35 with [0250] the operation is activated thus authority given); wherein the secure operation method specifically comprises the following steps: 
step 1, an association setting of the voice and a screen icon: setting a corresponding relationship between the voice and the screen icon to build a voice icon (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325, thus a relationship between the voice input and icon 325 was set, and the icon 325 is now considered a voice icon because its function was activated by the voice input); and 
step 2, associating the voice icon with a voice recognition system: when the voice recognition system receives a predetermined voice, activating the corresponding screen icon (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325 activated by voice input).
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify a touch screen that displays icons that the user has to perform press and hold touch gesture to activate as taught by Eichhorn to include a method of receiving both a touch gesture and a voice input by the user to activate the icon as taught by Baek. Motivation to do so would be for “using their natural voice to obtain desired information and allows the terminal to perform a desired operation” (See Baek [0007]), in other words combining voice input with touch input allows the user to further specify functionality beyond the scope of merely selecting an icon with a touch input and activating its corresponding functionality.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. US 20200103021 A1, (hereinafter Eichhorn) in view of Baek et al. US 20160291831 A1, (hereinafter Baek) in view of Ward et al. US 20180321807 A1, (hereinafter Ward).

As to independent claim 9, Eichhorn teaches:
A secure operation method (See Abstract which describes a control element (i.e. a touch screen as mentioned by [0021]) that allows a vehicle to switch between a parked state to a plurality of driving states (i.e., drive, reverse, neutral). It is understood that an incorrect touch operation by the user negatively affects the security of the vehicle and the user) for an icon based on a voice-screen binary verification (intended use limitation). 
	Eichhorn does not teach: and associated information between a voice and the shadow icon is established;
verifying an icon associated with a voice of an operator with an icon displayed on the screen to specify an operation,
and when the icon associated with the voice of the operator is not matched with the icon displayed on the screen to specify the operation, giving, by the shadow system, a prohibiting operation;
wherein the secure operation method specifically comprises the following steps: 
step 1, an association setting of the voice and the shadow icon: setting a corresponding relationship between the voice and the shadow icon to build a shadow voice icon; and 
step 2, associating the shadow voice icon with a voice recognition system: when the voice recognition system receives a predetermined voice, activating the corresponding shadow icon.
Baek teaches: and associated information between a voice and the shadow icon is established (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325, thus a relationship between the voice input and icon 325 was set);
verifying an icon associated with a voice of an operator with an icon displayed on the screen to specify an operation (See Fig. 35 with [0250] voice input and touch input provided to specify an operation);
and when the icon associated with the voice of the operator is not matched with the icon displayed on the screen to specify the operation, giving, by the shadow system, a prohibiting operation (See Fig. 35 with [0250]. It is understood that if a user says an incorrect voice command, the system would be silent towards the user; the silence can be seen as an act of prohibition by the system);
step 1, an association setting of the voice and the shadow icon: setting a corresponding relationship between the voice and the shadow icon to build a shadow voice icon (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325, thus a relationship between the voice input and icon 325 was set, and the icon 325 is now considered a voice icon because its function was activated by the voice input); and 
step 2, associating the shadow voice icon with a voice recognition system: when the voice recognition system receives a predetermined voice, activating the corresponding shadow icon (See Fig. 35 with [0250] the paragraph says that a function is performed regarding the icon 325 activated by voice input);
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify a touch screen that displays icons that the user has to perform press and hold touch gesture to activate as taught by Eichhorn to include a method of receiving both a touch gesture and a voice input by the user to activate the icon as taught by Baek. Motivation to do so would be for “using their natural voice to obtain desired information and allows the terminal to perform a desired operation” (See Baek [0007]), in other words combining voice input with touch input allows the user to further specify functionality beyond the scope of merely selecting an icon with a touch input and activating its corresponding functionality.
Eichhorn as modified does not teach: providing a shadow system for an original system of a touch screen computer or a touch screen mobile terminal for a protection, wherein the shadow system is provided with a shadow icon, the shadow icon has a same size as and a one-to-one correspondence with an icon on a screen of the original system; the shadow icon is used to replace the icon of the original system;
the shadow system runs independently without any effect on an operation of the original system, and the shadow system is only used for the voice-screen binary verification.
Ward teaches: providing a shadow system for an original system (See Fig. 24 with [0102] a demonstration interface is provided. See [0009] an instance of a GUI is generated for the user to interact with. See [0051] demonstration services 132 may generate demonstrates to illustrate certain features of the system for the user to familiarize with. See [0100] provide a click through demonstration for the user for a demonstrated feature of the interface. It is clear from all these paragraphs that a demonstration GUI (i.e. shadow system) is provided for an original GUI (i.e., original system)) for a protection (intended use limitation not given weight), wherein the shadow system is provided with a shadow icon (See Fig. 24 where the demo UI displays selectable icons), the shadow icon has a same size as and a one-to-one correspondence with an icon on a screen of the original system (See Fig. 24 with [0102] the interface is a demonstration of an original GUI), the shadow icon is used to replace the icon of the original system (See Fig. 24 where the demo UI displays selectable icons); 
the shadow system runs independently without any effect on an operation of the original system (See Fig. 24 with [0102] the interface is a demonstration of an original GUI), and the shadow system is only used for the voice-screen binary verification (intended use limitation not given patentable weight);
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the GUI as taught by Eichhorn to include GUI demonstration services as taught by Ward. Motivation to do so would be for helping the user familiarize with using the GUI.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. US 20160370866 A1 Method, System And Non-Transitory Computer-Readable Recording Medium For Automatically Performing An Action:
	- Fig. 18 with [0130] appears to teach verifying the user based on both  touch input and voice input.
2. US 20150319170 A1 COMPUTER IMPLEMENTED FRAMEWORKS AND METHODOLOGIES FOR ENABLING IDENTIFICATION VERIFICATION IN AN ONLINE ENVIRONMENT
	- Secondary ref, [0106] teaches multiple steps in order to verify the identity of a user, including a facial recognition step and a voice recognition step. This can be used in obviousness rejection that says it is obvious to modify a primary reference to include a second layer of security check that involves recognizing the user's voice.
3. US 20140359438 A1 IMAGING APPARATUS FOR TAKING IMAGE IN RESPONSE TO SCREEN PRESSING OPERATION, IMAGING METHOD, AND PROGRAM
	- See [0018] Summary says first it checks if finger touch position is overlapping an image capture icon, and then it checks is the pressing force larger than a threshold,
4. US 20200262458 A1 - Abstract teaches a UI for railway control interface.
5. US 20090217190 A1 – See [0042] which is relevant to dependent claim 6. If mouse is clicked in a display area, a warning is generated.
6. US 20150253919 A1 – See [0021] which is relevant to dependent claim 6. Determines if cursor is within a function enabled area.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171